DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Han-Wei (Harvey) Chen (Reg. No. 75350) on 03/11/2021.The application has been amended as follows: 

1.	(Currently amended)  A path switching method for a terminal device, wherein the terminal device has a packet data convergence protocol (PDCP) layer, the PDCP layer is capable of sending uplink data to a first cell group or a second cell group, the first cell group and the second cell group are different cell groups, and the PDCP layer currently sends uplink data to the first cell group; the method comprising:
switching, by the terminal device, the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group; and
sending, by the terminal device, first uplink data to the second cell group, wherein the first uplink data comprises at least first data, and the first data are data that have been sent to a radio link control protocol (RLC) layer of the first cell group by the 
and  further comprising:
before switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group, receiving, by the terminal device, second indication information sent by a network device, wherein the second indication information is used for indicating the terminal device to switch the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group;
wherein switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group comprises:
switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group according to the second indication information;
wherein the first data comprises data that have been sent to the RLC layer of the first cell group by the terminal device and not completely mapped to a media access control (MAC) protocol data unit (PDU).
2.	(Original)  The method of claim 1, wherein the first data comprises data that have been sent to the RLC layer of the first cell group and for which no correct reception feedback has been received by the terminal device.
3.	(Canceled)  
4.	(Previously presented)  The method of claim 1, further comprising:
before sending the first uplink data to the second cell group, sending, by the 

5.	(Canceled) 
6.	(Previously presented)  The method of claim 1, wherein the first uplink data further comprises data that have not been sent to the first cell group in a cache of the PDCP layer before switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group.
7.	(Previously presented)  The method of claim 1, wherein the first uplink data further comprises data received by the PDCP layer after switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group.
8.	(Currently amended)  A terminal device, comprising a processor and a transceiver, wherein the terminal device has a packet data convergence protocol (PDCP) layer, the PDCP layer is capable of sending uplink data to a first cell group or a second cell group, the first cell group and the second cell group are different cell groups, and the PDCP layer currently sends uplink data to the first cell group, wherein
the processor is configured to switch the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group; and
the transceiver is configured to send first uplink data to the second cell group, wherein the first uplink data comprises at least first data, and the first data are data that 
wherein the transceiver is further configured to:
receive second indication information sent by a network device before switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group, wherein the second indication information is used for indicating the terminal device to switch the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group;
wherein the processor is specifically configured to switch the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group according to the second indication information;
wherein the first data comprises data that have been sent to the RLC layer of the first cell group by the terminal device and not completely mapped to a media access control (MAC) protocol data unit (PDU).
9.	(Original)  The terminal device of claim 8, wherein the first data comprises data that have been sent to the RLC layer of the first cell group and for which no correct reception feedback has been received by the terminal device.
10.	(Canceled) 
11.	(Previously presented)  The terminal device of claim 8, wherein the transceiver is further configured to:
send first indication information to the RLC layer of the first cell group before sending the first uplink data to the second cell group, wherein the first indication 
12.	(Canceled)  

13.	(Previously presented)  The terminal device of claim 8, wherein the first uplink data further comprises: data that have not been sent to the first cell group in a cache of the PDCP layer before the terminal device switches the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group.
14.	(Previously presented)  The terminal device of claim 8, wherein the first uplink data further comprises data received by the PDCP layer after the terminal device switches the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group.
15.	(Canceled)  
16.	(Previously presented)  The terminal device of claim 9, wherein the transceiver is further configured to:
send first indication information to the RLC layer of the first cell group before sending the first uplink data to the second cell group, wherein the first indication information is used for indicating the RLC layer of the first cell group to clear the first data.
17.	(Previously presented)  The terminal device of claim  8 , wherein the 
send first indication information to the RLC layer of the first cell group before sending the first uplink data to the second cell group, wherein the first indication information is used for indicating the RLC layer of the first cell group to clear the first data.
18-20.	(Canceled)  
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “switching, by the terminal device, the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group; and
 first uplink data to the second cell group, wherein the first uplink data comprises at least first data, and the first data are data that have been sent to a radio link control protocol (RLC) layer of the first cell group by the terminal device; and before switching the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group, wherein the second indication information is used for indicating the terminal device to switch the PDCP layer from sending uplink data to the first cell group to sending uplink data to the second cell group; wherein the first data comprises data that have been sent to the RLC layer of the first cell group by the terminal device and not completely mapped to a media access control (MAC) protocol data unit (PDU)” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 8. Therefore, the claims are distinguished over the prior art of record and held as allowable.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468